Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the future" in line 13 of claim 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the future income" in line 15 of claim 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-10, 12-14, 16-17, 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 1 or 14 or 20 recite(s) the series of steps of receiving user-specific data from a user about the user and at least one dependent, the user-specific data including at most the following seven data points: birthdate, gender, health rating, income, savings, residence, and an existing life insurance policy; compiling aggregated data from a public database, wherein the aggregated data pertains to individuals referenced in the public database that share characteristics with the user; calculating current and forecasted amounts of discretionary income in each of the user's anticipated working years based on the aggregated data and the user-specific data; forecasting first household equivalency factors comprising one or more of the seven data points that are expected to change in the event of a death of the user or the dependents, and second household equivalency factors comprising one or more of the seven data points that are not expected to change in the event of a death of the user or the dependents; calculating for each dependent an expected date of self-sufficiency, before which the dependent is not self-sufficient and after which the dependent is expected to be self sufficient based at least upon the user-specific data;  calculating an amount of money needed to maintain a predetermined standard of living for the user and the dependent based, at least in part, upon the date of self sufficiency,  the user-specific data, and the aggregated data; analyzing a plurality of available life insurance policies from one or more online life insurance providers;  presenting to the user, for each available life insurance policy, an amount of overlap or underlap based on a comparison of the available life insurance policy and the amount of money; and presenting to the user for purchase one or more of the available life insurance policies.
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of hardware computer processor and computer system element are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): receiving and identifying information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Electronic recordkeeping (Alice Corp and Ultramercial), Automating mental tasks (Benson, Bancorp and CyberSource), and Receiving or transmitting data over a network.
Step 1: The claims are directed to the statutory categories of a system (apparatus) or. Step 1: Yes.
2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of receiving user-specific data from a user about the user and at least one dependent, the user-specific data including at most seven data points: birthdate, gender, health rating, income, savings, residence, and an existing life insurance policy; compiling aggregated data from a public database, wherein the aggregated data pertains to individuals referenced in the public database that share characteristics with the user; calculating current and forecasted amounts of discretionary income in each of the user's anticipated working years based on the aggregated data and the user-specific data; forecasting first household equivalency factors comprising one or more of the seven data points that are expected to change in the event of a death of the user or the dependents, and second household equivalency factors comprising one or more of the seven data points that are not expected to change in the event of a death of the user or the dependents; calculating for each dependent an expected date of self-sufficiency, before which the dependent is not self-sufficient and after which the dependent is expected to be self sufficient based at least upon the user-specific data;  calculating an amount of money needed to maintain a predetermined standard of living for the user and the dependent based, at least in part, upon the date of self sufficiency,  the user-specific data, and the aggregated data; analyzing a plurality of available life insurance policies from one or more online life insurance providers;  presenting to the user, for each available life insurance policy, an amount of overlap or underlap based on a comparison of the available life insurance policy and the amount of money; and presenting to the user for purchase one or more of the available life insurance policies.  The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. And fundamental economics practice. Thus, the claim recites a mental process and fundamental economics practice. 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: a processor; and memory storing one or more computer-readable instructions executable by the processor to perform acts are used to receiving, comping, calculating, determining, analyzing, forecasting, analyzing, and presenting steps. 
The in the steps is recited at a high level of generality, i.e., as a generic processor or generic computing device performing a generic computer function of processing data (a processor; and memory storing one or more computer-readable instructions executable by the processor to perform acts
 elements). This a processor; and memory storing one or more computer-readable instructions executable by the processor to perform acts element limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims, 2-5, 7, 9-10, and 12-13, these claims recite limitations that further define the abstract idea noted in claim 1.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claims 16-17 and 19, these claims recite limitations that further define the abstract idea noted in claim 14.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claims, 21-22, these claims recite limitations that further define the abstract idea noted in claim 20.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
Response to Arguments
	In response to applicant’s argument to Section 101 rejections, the examiner respectfully disagrees.  The examiner updated the 101 rejections based on the claim amendments.  Unlike held the claims to methods of treatment at issue in Vanda patent eligible under 35 U.S.C. § 101 as not “directed to” a judicial exception (Step 2A), the current claims are not patent eligible under 35 U.S.C. § 101, because the claims are directed to a judicial exception, and thus are patent ineligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697